No. 8 6 - 3 5 6

               IN THE SUPREME COURT OF THE STATE OF MONTANA




YELLOWSTONE BANK OF ABSAROKEE,
              Plaintiff and Respondent,
       -vs-
MICHAEL MERRITT MORSE,
              Defendant and Respondent,
BETTY JUNE KRATZ FLETCHER, Personal Repre-
sentative of the Hazel I. Kratz Estate,
              Defendant and Respondent,
WILLIAM RANDOLPH MORSE, STEVEN M. MORSE,
GREGORY G. MORSE, and DEBRA SUE MORSE,
              Defendants and Appellants.


APPEAL FROM:    District Court of the Thirteenth Judicial District,
                In and for the County of Stillwater,
                The Honorable William J. Speare, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                Lynaugh, Fitzgerald, Hingle & Eiselein; William P.
                Fitzgerald, Billings, Montana
         For Respond.ent:
                Michael Merritt Morse, Billings, Montana
                Richard Heard, Columbus, Montana
                R.J. Carstensen, Billings, Montana


                                    Submitted on Briefs: Dec. 31, 1986
                                       Decided: March 17, 1987

Filed:       1 1 1387


                                   Clerk
Mr. Justice L. C. Gulbrandson delivered the Opinion of the
Court.

       This appeal arises out of a summary judgment granted
defendant/respondent, Michael Merrit Morse, by the District
Court in the Thirteenth Judicial District in and. for
Stillwater County, Montana. We affirm.
       Michael Morse is the surviving joint tenant with his
maternal grandmother of a certificate of deposit (C.D. ) with
a face value of $10,000. The original C.D. was in the name
of Buford L. Kratz, or Hazel I. Kratz, or Michael Merritt
Morse.    The Kratzes were Morse's maternal grandparents. On
the deaths of the Kratzes in the late 19701s, their daughter,
Morse's mother, became personal representative of their
estates.
       Morse's four siblings also are joint tenants with their
grandparents of C.D. s in various amounts.           With two
exceptions, these C.D.s had. not been distributed at the time
this appeal was filed. An accounting filed in 1982 indicated
that the C.D.s were being handled as though they were part of
the probate estate.     The accounting also revealed that in
1981 Michael Morse received a $5,000 C.D. he held jointly
with his deceased grandparents. He had petitioned the court
for partial distribution of certain C.D.s, which the court
termed "assets of the estate."    One each was distributed to
Michael his brother Gregory, and. one Olga Kraft.         (The
record does not indicate the relationship of Olga Kraft to
any of the parties to this action.)
       In September, 1982, Michael Morse executed a document
transferring and assigning "all [his] right, title and
interest in and to further distribution unto [his four
siblings]."   A copy of this assignment and transfer was sent
to    the    Yellowstone   Bank    of   Absarokee,    Montana,
interpleader/plaintiff/respondent  in this action.   The Bank
then filed an action in interpleader, claiming the transfer
and assignment allegedly transferred all of Michael Morse ' s
right in the assets of the Kratz estate. The Bank alleged it
received numerous demands from Michael Morse to distribute to
him the proceeds of the C.D. in controversy or to give him
authority to pledge the C.D. as collateral for loans. The
Bank also alleged that Michael's siblings had made demand on
it to transfer the proceeds to them, contrary to the claim of
Michael Morse. The Bank asked that defendants be restrained
from prosecuting any legal action against it for the recovery
of any sums due under the C.D.s and that defendants settle
their rights between themselves. The Bank requested and was
granted permission to deposit with the court the face amount
of the C.D. plus accrued interest on its maturity date,
August 21, 1985.
       Two months later Michael Morse petitioned the court to
release the funds to him, stating that he had at no time
transferred or executed any document purporting to transfer
the subject C.D.    The court treated this motion as one for
partial summary judgment, found as a matter of law that the
assignment of September, 1982, did not assign any interest in
the subject C.D. and granted Michael Morse's motion. Michael
Morse's siblings appeal.
       Summary   judgment  is   proper   under  Rule   56 (c),
M.R.Civ.P., only when there is no genuine issue of material
fact and the moving party is entitled to judgment as a matter
of law.    Cereck v. Albertson's Inc. (1981), 195 Nont. 409,
411, 637 P.2d 509, 510. The findings of the District Court
will not be overturned unless they are clearly erroneous.
Rule 52 (a), M.R.Civ.P.   We find the District Court did not
err.
      The only facts pertinent to this issue are whether the
transfer and assignment worked to distribute the $10,000 C.D.
held jointly by Michael and his grandmother to other heirs
and devisees of the grandparents' estates.     The assignment
reads in pertinent part:
           Comes now MICHAEL M. MORSE, as heir and
           devisee of these estates, and hereby
           sells, transfers and assigns all right,
           title and interest in and to further
           distribution    unto     the    following
           individuals: WM. RANDY MORSE, STEVEN M.
           MORSE, GREGORY G. MORSE and DEBRA SUE
           MORSE.
           It is specifically understood that the
           transfer effected herein should not
           extend to any sums already distributed to
           the assignor.


      When a contract is reduced to writing, the intention of
the party is to be ascertained from the writing alone, if
possible.    Section 28-3-303, MCA.   Section 70-1-513, MCA,
provides that grants of property are to be interpreted
according to the same principles as contracts. Thus, under
5 28-3-401, MCA, the language of the transfer and assignment
governs interpretation if the language is clear and
unambiguous.    Proctor v. Werk (Mont. 1986), 714 P.2d 171,
172, 43 St.Rep. 333, 334.
      Appellants argue that the terms of the assignment are
ambiguous and require extrinsic evidence that Michael Morse
actually intended to assign his rights in the C.D. as well as
his rights in assets of the estate, focussing on the phrase
"further distribution." They argue the one previous release
to Michael of a joint tenancy asset identical to the present
interpleaded funds somehow renders uncertain the distribution
language in the transfer.
       On the record before this Court it is not clear why the
C.D. s owned by the various Morse siblings in joint tenancy
with their grandparents have been treated as assets of the
estate. At the time Hazel Kratz died, Michael Morse became
the sole owner of the C.D. held jointly by him and his
grandmother. It is not an asset of the estate to which he is
an heir and. devisee.    The District Court did not find an
ambiguity in the transfer, nor do we.          It appears the
document is clear on its face that Michael was assigning his
right, title and interest in the estate. The fact that the
District Court earlier distributed some jointly held C.D.s is
not relevant to interpretation of this assignment.
       Finding no ambiguity, there is no material issue of
fact and summary judgment properly lies. We af



                                                             I

We concur:     -c3